Citation Nr: 1221661	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 15, 2005, for the assignment of a 100 percent evaluation for service-connected posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to June 1972.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal is remanded to the RO.  


REMAND

In August 2009, the Veteran submitted a substantive appeal wherein he requested a hearing before the Board at the RO.  In January 2012, the RO sent the Veteran a letter notifying him that he had been placed on a list for such a hearing to be scheduled.  The January 2012 letter also informed the Veteran that he could request a videoconference hearing, a hearing before the Board in Washington, D.C., or withdraw his hearing request.  

In March 2012, the RO sent the Veteran a letter informing him that a video conference hearing had been scheduled "with [his] prior consent."  The March 2012 letter further informed the Veteran "By accepting this video hearing, you have 'waived' your right under the Board's regulations to an 'in person' Board hearing.  (38 C.F.R. § 20.700)."  

A copy of the March 2012 letter in the Veteran's VA claims file includes the hand-written initials of the Veterans Law Judge assigned to the conduct the hearing and a notation that the Veteran failed to appear for the April 2012 video hearing.  The Veteran has not shown good cause for his failure to appear for the April 2012 hearing, requested that another such hearing be scheduled, or withdrawn his hearing request.  

While the March 2012 letter indicates that the Veteran consented to participate in a video hearing in lieu of a hearing before the Board at the RO, the evidence of record is devoid of any statement from the Veteran or his representative conveying such consent.  Moreover, contrary to the RO's March 2012 letter, VA regulations specifically state that "[i]f an appellant declines to participate in an electronic hearing, the appellant's opportunity to participate in a hearing before the Board shall not be affected."  38 C.F.R. § 20.700(e) (2011).  

In light of above, the Board concludes that the Veteran should be scheduled for a hearing before the Board at the RO as per his August 2009 request.  While the Board has granted this request, the Veteran is hereby advised that any further requests for a change in hearing date must meet all the regulatory requirements, including timeliness of the request and establishing good cause.  38 C.F.R. § 20.704 (2011).

Accordingly, the case is remanded for the following action: 

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

